Citation Nr: 0300695	
Decision Date: 01/13/03    Archive Date: 01/28/03

DOCKET NO.  98-08 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


Entitlement to service connection for hiatal hernia.

(The issue of entitlement to service connection for 
stricture of the esophagus with be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


NTRODUCTION

The veteran served on active duty from October 1979 to 
February 1981.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan that denied service connection 
for hiatal hernia.

This matter was previously before the Board in February 
2002 at which time it was remanded for a travel board 
hearing.

The  Board finds that additional development is necessary 
before the issue of entitlement to service connection for 
stricture of the esophagus can be adjudicated.  All 
development is undertaken pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required 
by 38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will 
prepare a separate decision addressing the issue. 


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained.

2.  It is as likely as not that the veteran's hiatal 
hernia had its onset in service.


CONCLUSION OF LAW

Hiatal hernia was incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1131, 1132, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303, (2002).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2002).  This liberalizing law 
is applicable to this appeal.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The Act and 
implementing regulations essentially eliminate the concept 
of a well-grounded claim.  38 U.S.C.A. § 5107(a) (West 
Supp. 2002); 38 C.F.R. § 3.102 (2002).  They also include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a 
claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002). 

Considering the record in light of the above, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal as all notification and 
development action needed to render a fair decision on the 
claim, to the extent possible, been accomplished.

Through a February 1998 statement of the case, 
supplemental statements of the case dated in May and 
October 2000, and correspondence dated in May 1997, June 
1999, and April 2001, the veteran and her representative 
have been notified of the law and regulations governing 
entitlement to the benefit sought, the evidence which 
would substantiate the claim, and the evidence that has 
been considered in connection with the appeal.  The Board 
also finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and which evidence, if any, will 
be retrieved by the VA, has been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  In 
view of the foregoing, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support the claim, and has been 
provided ample opportunity to submit such information and 
evidence.

Factual Background

Service medical records noted in January, April and May 
1980, the veteran complained of stomach problems to 
include gas pains, upset stomach, constipation, and 
nausea.  In one instance the assessment was to rule out 
gastroenteritis and the second time it was constipation.  
The plan was to follow up with barium x-rays and an 
endoscopy, but the veteran failed to keep her x-ray 
appointment and follow up with the physician.

Private medical records dated in February 1989 noted a 
history of proven hiatal hernia with a reflux.  She 
reported a history of a lot of dysphagia for a number of 
years and tests being done in Germany.  The assessment was 
hiatal hernia with reflux and dysphagia.  Additional 
private medical records from Northern Michigan Hospital 
and Otsego Memorial Hospital dated from the early to late 
1990s continued to reflect a diagnosis of hiatal hernia.  

Medical records dated in November 1993 from the Hines VA 
Hospital indicated the veteran underwent an upper GI 
endoscopic examination.  A hiatal hernia was noted.

Medical records dated in the 1990s from the Saginaw VA 
Medical Center (VAMC) also included a diagnosis of hiatal 
hernia.

In July 1997, the veteran underwent a VA examination.  She 
complained of stomach contractions, gas, and vomiting 
secondary to her swallowing problem.  The diagnoses 
included hiatal hernia.

The veteran testified during a personal hearing in 
November 1999 that she started having problems with her 
stomach, swallowing, and heartburn in service.  She was 
treated at a military hospital in Germany in 1981 after 
separation from service and has continued to have 
problems.  

In a statement dated in June 2000, Walter Webber, O.D., 
opined that the veteran's basic training in the military 
could have worsened the veteran's hiatal hernia, which in 
many cases is a condition present at birth.

In October 2002, the veteran submitted medical information 
obtained from the internet regarding dysphagia and hiatal 
hernia.

A physician's assistant from the Saginaw VAMC examined the 
veteran and reviewed her service medical records in 
October 2002.  The opinion was that it was at least as 
likely as not that the onset of her stomach condition of 
reflux and ultimately hiatal hernia was in service.

The veteran testified during an October 2002 travel board 
hearing.  In addition to information she provided in 
previous testimony, she stated that she was first 
diagnosed with a large hiatal hernia at a Berlin Hospital 
several months after separation from service and that she 
had years of constant gastritis.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, (West 1991 & Supp. 2002).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b) (2002).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be 
legitimately questioned. 38 C.F.R. § 3.303(b) (2002).  

In addition, service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) 
(2002).  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After careful consideration of the evidence, the Board 
finds that the weight of the evidence is in favor of a 
grant of service connection for hiatal hernia.  Service 
medical records note complaints of stomach and throat 
problems.  Although the earliest available medical record 
that reflects a diagnosis of hiatal hernia was dated in 
1989, the record indicates an earlier diagnosis had been 
made and that she was treated in Germany for her symptoms.  
This evidence is consistent with her statements that that 
she was diagnosed in Germany several months after service.  
In addition, private and VA medical professionals have 
provided medical opinions that link the veteran's current 
hiatal hernia to military service.  Although it is not 
clear what evidence the private physician relied on, it is 
clear that the VA physician's assistant reviewed the 
veteran's service medical records prior to offering an 
opinion.

As the evidence shows that all the elements have been 
satisfied for establishing a claim of entitlement to 
service connection for hiatal hernia, the preponderance of 
the evidence is in the veteran's favor and the claim is 
granted.






ORDER

Service connection for hiatal hernia is granted.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

